Order denying plaintiff's motion to renew and/or reargue motion to punish the respondent and its president for contempt for failing to comply with a judgment of specific performance, reversed on the law, without costs, and without prejudice to appellant making another application for the same relief, if so advised. In the absence of express consent, the Justice was without power to hear the motion or to make the order. (N. Y. Const., art. VI, § 2.) The order, therefore, is a nullity. Lewis, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.